Citation Nr: 0316026	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  97-12 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the denial of service connection for left ear hearing 
loss in the September 1971 rating decision is the result of 
clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from April 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran testified before the undersigned during a Board 
hearing in Washington, D.C. in February 2003.  A transcript 
of that hearing has been associated with the claims folder.  

Review of the claims folder reveals that the veteran 
submitted a claim for service connection for Type II diabetes 
mellitus in January 2001.  The RO has not adjudicated this 
claim.  Therefore, the matter is referred to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  The RO denied service connection for left ear hearing 
loss in a September 1971 rating decision.  The veteran did 
not initiate an appeal of that decision upon notice of the 
denial.  

2.  The correct and complete facts were not considered, and 
law and regulations were therefore not correctly applied, in 
the September 1971 rating decision.  The denial of the claim 
would have been manifestly different but for this error.      




CONCLUSION OF LAW

The denial of service connection for left ear hearing loss in 
the September 1971 rating decision is the result of clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.105(a), 20.200, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  However, the 
only issue currently before the Board is an allegation of 
clear and unmistakable error in an RO rating decision.  The 
VCAA is not applicable to such claims.  See Parker v. 
Principi, 
15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 
165 (2001).  The Board may thus proceed to evaluate the claim 
without further VCAA discussion.

Factual Background

The veteran had active service from April 1968 to May 1971, 
with Vietnam service from May 1969 to April 1970.  The 
veteran's April 1968 pre-induction examination report showed 
a finding of left ear deafness.  Audiometric testing revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
45
30
-----
65

The accompanying report of medical history noted the 
veteran's report of left ear deafness since childhood.  

The veteran presented for an ears, nose, and throat (ENT) 
consultation in May 1968.  He related that he first noticed 
he was unable to hear in the left ear at age 10 or 15.  It 
was noted that he had an H-2 profile.  Testing would be 
repeated and an H-3 profile given.  Results of repeated 
audiometric tests were as follows:

DATE 



HERTZ


SPEECH


500
100
0
2000
300
0
400
0
RECOGNITION 
SCORE
5/20/68
LEFT
90
95
95
---
--
105









5/21/68
LEFT
85
80
85
---
--
105









5/22/68
LEFT
90
95
90
---
--
110










The Medical Condition-Physical Profile Record, completed on 
May 22, 1968 changed the veteran's physical profile from H-2 
to H-3 for severe left ear sensorineural hearing loss.  
Restrictions included no assigned involving habitual or 
frequent exposure to loud noises or firing of weapons. 

The veteran had another ENT consultation in November 1970 for 
hearing loss profile in association with his separation 
examination.  At that time, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
60
65
60
-----
No 
response

The veteran was cleared for separation.  Additional testing 
in December 1970 revealed puretone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
70
80
60
-----
No 
response

In an April 1971 statement, the veteran stated that there had 
been no change in his condition relevant to his hearing loss 
since the November 1970 examination.  

The veteran submitted his claim for service connection for 
hearing loss upon his separation from service in May 1971.  
In connection with that claim, he underwent a VA audiology 
examination in June 1971.  That examination revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
95
100
100
-----
105

Speech recognition testing yielded no response in the left 
ear.  

In a September 1971 rating decision, the RO denied service 
connection for left ear hearing loss.  It sent notice of its 
decision by letter to the veteran dated in October 1971 and 
mailed to his last address of record.  There was no 
indication that the letter was returned as undeliverable or 
otherwise not received by the veteran.  

Analysis

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2002).

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable. Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount 


to a claim of clear and unmistakable error.  Baldwin, 13 Vet. 
App. at 5; Shockley, 
11 Vet. App. at 214; Russell, 3 Vet. App. at 313.     

Law and regulation in effect at the time of the September 
1971 rating decision provides that service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  A veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).  A preexisting injury or 
disease is considered aggravated by military service where 
there is an increase in disability during service, absent a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Due regard will be given the places, 
types, and circumstances of service and particular 
consideration will be accorded combat duty and other 
hardships of service.  The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following 
status as a prisoner or war will establish aggravation of a 
disability.  38 C.F.R. § 3.306(b)(2).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

The veteran seeks service connection for left ear hearing 
loss, alleging that service connection should have been 
granted in the September 1971 rating decision.  Review of the 
claims folder finds that the veteran was properly notified of 
that rating action but that he did not appeal the decision.  
Therefore, the September 1971 rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  
Accordingly, it is only subject to reversal or amendment if 
it contains clear and unmistakable error.  38 C.F.R. § 
3.105(a).  

In this case, the Board finds that the September 1971 rating 
decision that denied service connection for left ear hearing 
loss was clearly and unmistakably erroneous.  That is, given 
the discussion in the rating decision, the Board cannot 
conclude that the correct and complete facts were before the 
RO, which precluded proper application of the law and 
regulations.  The September 1971 rating decision considers 
the veteran's history of left ear deafness noted during the 
April 1968 pre-induction examination, but not the results of 
audiometric testing.  Similarly, it addresses findings from 
one of the May 1968 audiology examinations and the report of 
the June 1971 VA examination.  The rating decision does not 
address the results from the other May 1968 tests, or the 
results from the November 1970 and December 1970 tests 
conducted in service.  The RO found in its rating decision 
that "Pre-service connected ear defect is not shown."  
There is no indication that additional service medical 
records were received after the issuance of the September 
1971 rating decision, and therefore not considered therein.  

Current review of the evidence of record at the time of the 
September 1971 rating decision clearly shows an increase in 
severity during service of left ear hearing loss shown at 
induction.  Therefore, according to the law and regulations 
then in effect, left ear hearing loss is presumed to have 
been aggravated by service.  38 C.F.R. 
§ 3.306(a).  The RO failed to offer or cite any specific 
finding that the increase in disability was due to the 
natural progress of the disability or any clear and 
unmistakable evidence to rebut the presumption of 
aggravation. Id.  The Board finds that the outcome of the 
claim would have been manifestly different but for the error 
resulting from consideration of incorrect and incomplete 
facts with associated misapplication of the law.  Grover, 12 
Vet. App. at 112; Russell, 3 Vet. App. at 313-14.  Thus, the 
Board finds that the denial of service connection for left 
ear hearing loss in the September 1971 rating decision is the 
result of clear and unmistakable error.  Therefore, the 
decision is reversed and service connection for left ear 
hearing loss is established.  38 C.F.R. § 3.105(a).  The 
rating to be assigned for the hearing loss is subject to 
specific regulatory provisions concerning the evaluation of a 
disability that existed prior to service but was aggravated 
therein.  See 38 C.F.R. § 3.322.       


ORDER

The denial of service connection for left ear hearing loss in 
the September 1971 rating decision is the result of clear and 
unmistakable error.  

Service connection for left ear hearing loss is granted, 
subject to the law and regulation governing the payment of 
monetary benefits.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

